          Case 1:18-cv-09786-LGS Document 57 Filed 06/01/20 Page 1 of 1

Application GRANTED. The parties shall file the joint status letter by June 15, 2020.

Dated: June 1, 2020
       New York, New York



                                              May 29, 2020


Via ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street, Chambers 1350
New York, NY 10007

       Re:     Amanda Johnson v. L’Oréal USA,
               Case No. 18-cv-9786 (LGS)

Dear Judge Schofield:
        We represent Plaintiff Amanda Johnson in the above-referenced matter. We write to
respectfully request an extension of the June 1, 2020 deadline for the parties to submit a joint
status letter pursuant to the Court’s Individual Rule IV.A.2. The parties have conferred and
Defendant consents to our request. This is the first request for an extension of the June 1 status
letter deadline.
        We appeared in this case on May 20, 2020 (see ECF Nos. 43-44) and our substitution for
Vladeck, Raskin & Clark, PC (“VRC”) as plaintiff’s counsel became effective yesterday, May
28, 2020, with the Court’s granting of VRC’s motions to withdraw as counsel (see ECF Nos. 52-
55). As newly-retained counsel, we are working diligently to get up to speed on the case,
including by reviewing the discovery undertaken to date. The parties have scheduled an initial
meet and confer for Tuesday, June 2, 2020, to discuss the status of discovery. Defendant also has
informed us that it intends to make a supplemental document production on or before June 8,
2020. Therefore, in order to be able to provide the Court with a meaningful case status update,
we respectfully request an extension to June 15, 2020 for the parties to submit the joint status
letter.
       We thank the Court for its consideration.


                                              Respectfully Submitted,


                                              Gregory S. Chiarello
cc:    All Parties (via ECF)
